DETAILED ACTION

This Office Action is in response to the Amendment filed 3/8/2021.  Claim 8 has been canceled.  New claims 9-11 have been added.  Claims 1-7 and 9-11 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments filed 3/8/2021, with respect to the rejections of claims 1-6 and new claims 9-11 have been fully considered and are persuasive.  Thus, the previous rejections of these claims have been withdrawn. 

Applicant's arguments filed 3/8/2021, with respect to the rejection of claim 7, have been fully considered but they are not persuasive.
As noted above, the arguments regarding independent claim 1 are persuasive.  Claim 1 is directed towards a system comprising vehicles and a server.  However, claim 7 is directed solely towards a “vehicle dispatch apparatus”, i.e. corresponding to the server of claim 1.  Claim 7 includes limitations regarding the structure and functionality .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chechani (U.S. Publication US 2016/0373942 A1) in view of Kuhara (U.S. Publication US 2019/0066516 A1).
With respect to claim 7, Chechani discloses a vehicle dispatch apparatus comprising: a communication module configured to communicate with a plurality of vehicles configured to perform automated driving; and a processor configured to execute a process for dispatching the plurality of vehicles (See pages 2-3 paragraphs 28-30, page 3 paragraph 32, page 4 paragraph 39, page 5 paragraphs 59-61 and Figures 2, 3, and 7 of Chechani for reference to a wireless access point controller, AC 230, having a network interface to communicate with a plurality of moveable APs, which are automated guided vehicles, and a processor implementing a dispatch command module for controlling the moveable APs to move to a location or area in which more WiFi service resources are needed/desired).  This claim includes a limitation stating “wherein each of the plurality of vehicles includes a wireless communication device, the wireless communication device being configured to connect to a user terminal and an access point of a wireless LAN communication network and configured to relay wireless communication between the user terminal and the wireless LAN communication network”; however since the claim is directed towards a vehicle dispatch apparatus and not the claimed plurality of vehicles, these limitations directed towards structure and function of the vehicles do not limit the claimed vehicle dispatch apparatus.  Chechani also discloses the processor is configured to select an empty vehicle with no user on board among the plurality of vehicles and output, to the empty vehicle, an instruction for dispatching the empty vehicle by automated driving (See page 2 paragraph 28, page 5 paragraphs 48-51, and Figure 5 of Chechani for reference to the AC selecting an unmanned movable AP to be moved to a location where WiFi service resources are needed and sending a dispatch command to the selected moveable AP to deploy the moveable AP to the location).  Although Chechani does disclose outputting an instruction for dispatching a vehicle, Chechani does not specifically disclose the instruction being in accordance with a vehicle dispatch request from a user terminal.  However, Kuhara, in the field of communications, disclose outputting an instruction to (See page 14 paragraphs 198-200, page 16 paragraph 216, and Figure 8 of Kuhara for reference to management device receiving a dispatch request from a user terminal and based on the dispatch request transmitting dispatch instruction information to a vehicle to dispatch the vehicle).  Using a dispatch request from a user terminal has the advantage of allowing a user to directly request vehicle dispatch to a specified location.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Kuhara, to combine using a dispatch request from a user terminal, as suggested by Kuhara, with the system and method of Chechani, with the motivation being to allow a user to directly request vehicle dispatch to a specified location.

Allowable Subject Matter

Claims 1-6 and 9-11 are allowed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JASON E MATTIS/Primary Examiner, Art Unit 2461